MARING, Justice,
dissenting.
[¶ 19] I, respectfully, dissent. K.H. appeals from a juvenile court permanency order dated March 1, 2012, which extended placement of his daughter, T.H., in the custody of Barnes County Social Services until June 1, 2012. The majority reverses the March 1, 2012, order because a hearing was not held before the prior order expired as required under N.D.C.C. § 27-20-36.
[¶ 20] K.H. asserts that the order of March 24, 2011, expired January 12, 2012, and because no hearing was held before January 12, 2012, the juvenile court lacked the authority to extend the order on March 1, 2012. The juvenile court did, however, issue an order on December 7, 2011, continuing the custody of T.H. in the Barnes County Social Services and rescheduling a permanency hearing for February 27, 2012. This order was never appealed nor did K.H. ever object to it. In her brief, Barnes County Director of Social Services states the parties stipulated to an extension of the March 24, 2011, order to March 20, 2012, but because of the Adoption and Safe Families Act, the order could not extend beyond January 12, 2012.
[¶ 21] In addition, at the same time, K.H. had pending before this Court an appeal from other juvenile court orders, including an order of disposition extending placement of his daughter, T.H., in the custody of Barnes County Social Services and the March 24, 2011, order denying his motion to dismiss. Our Court affirmed those juvenile court orders on February 17, 2012. Interest of T.H., 2012 ND 38, 812 N.W.2d 373. Our Court held that the juvenile court’s findings that K.H. was not currently able to provide proper parental care necessary for the child’s physical, mental, or emotional health were supported by the evidence in the record. Id. at ¶¶ 29, 37.
[¶ 22] Section 27-20-36(4)(a), N.D.C.C. states:
4. ... An order of extension may be made if:
*851a. A hearing is held before the expiration of the order upon motion of a party or on the court’s own motion;
[[Image here]]
d. The extension does not exceed twelve months from the expiration of an order limited by subsection 3 or two years from the expiration of any other limited order.
The statute appears to have been violated because the juvenile court set January 12, 2012, for the March 24, 2011, order to expire rather than the parties’ stipulated date of March 20, 2012, and failed to hold a hearing before January 12, 2012. However, as the majority opinion points out, it is well-settled that this statutory violation did not divest the juvenile court of its jurisdiction over the child, T.H., and the parties. The majority opinion also correctly concludes that the juvenile court’s finding in its March 1, 2012, order that T.H. continues to be deprived is not clearly erroneous. In the juvenile court’s order dated March 1, 2012, the court found that “[biased on the evidence presented in this case, it is contrary to the welfare of T.H. to remain in her parental home, [KH.’s home], because the goals of the prior order regarding K.H. and G.H. have not been met.” The juvenile court held T.H. continued to be a deprived child as of February 27, 2012.
[¶ 23] Because the juvenile court found that T.H. remained a deprived child as of February 27, 2012,1 do not agree with the majority’s attempt to distinguish Interest of N.W., 531 N.W.2d 303 (N.D.1995). Barnes County Social Services took the position that T.H. was still a deprived child at the February 27, 2012, hearing. A child is deprived if the child “[i]s without proper parental care or control, subsistence, education as required by law, or other care or control necessary for the child’s physical, mental, or emotional health, or morals, and the deprivation is not due primarily to the lack of financial means of the child’s parents, guardian, or other custodian.” N.D.C.C. § 27-20-02(8)(a). Barnes County Social Services had every intention as of February 27, 2012, to continue to request custody and control of T.H. According to the record, the placement of T.H. with her mother had not been completed as of February 27, 2012. T.H. remained a deprived child as of February 27, 2012. Therefore, dismissal of the March 1, 2012, order would serve no purpose because Social Services would have filed a new petition asking for custody of T.H. At that point in time, custody of T.H. upon a hearing on Social Services’ petition would not have changed and the procedure would be unnecessarily redundant.
[¶24] Barnes County Social Services agreed to the expiration of the March 1, 2012, order by June 1, 2012, because the conditions for the child to live with the mother would have been met at that time and the child would then no longer be deprived. However, a dismissal of the March 1, 2012, order would have disrupted the entire process and caused the refiling of a petition by Social Services.
[¶ 25] The circumstances of this case do not differ from the circumstances of Interest of N.W. This is not the case to sanction the juvenile court for violating N.D.C.C. § 27-20-36(4)(a) by dismissing its order finding deprivation. I would affirm the order of the juvenile court dated March 1, 2012.
[¶ 26] GERALD W. VANDE WALLE, C.J., concurs.